January   26.   1987




Ms. Louise Sanders, R.N.                  Opinion No.JM-625
Acting Executive Secretary
Board of Nurse Examiners                  Re: Whether the Board of Nurse
1300 E. Anderson Lane                     Examiners may expend funds for
Building C, Suite 225                     liability insurance required to
Austin. Texas   78752                     rent convention center

Dear Ms. Sanders:

     You have requested our opinion about the authority of the Board
of Nurse Examiners to purchase liability insurance. The board is
required to give the licensing examination for nurses in "various
cities throughout the State." V.T.C.S. art. 4519. You have chosen
several sites for the February 1987 examination. You explain,
however, that the owner of one facility you would like to use rgquires
that anyone who rents.the facility must carry liability insurance.
You ask whether the board may purchase liability insurance in order to
rent the facility.

     Specific statutory authority is necessary to authorize state
agencies to purchase liability insurance. Attorney General Opinion
H-1318 (1978). State agencies do have statutory authority to purchase
insurance policies protecting against claims arising under the Tort
Claims Act. Civ. Prac. and Rem. Code P101.027. However, the General
Appropriation Bill for the current fiscal year contains the following
provision:

            None of the funds appropriated in this Act may
         be expended for the purpose of purchasing policies
         of insurance covering claims arising under the
         Texas Tort Claims Act.

General Appropriations Act, Acts 1985, 69th Leg., ch. 980, art. V,
556, at V-62. Therefore, the board may not use appropriated funds to
purchase liability insurance in order to rent a convention center.
Attorney General Opinions m-551 (1986); M-1215 (1972); M-559 (1970).
See also V.T.C.S. art. 4527 (fees received by Board of Nurse Examiners
to be placed in state treasury to be expended as specified by
Appropriations Act); General Appropriations Act, Acts 1985. 69th
Leg., ch. 980, art. I, at I-137 (appropriation for Board of Nurse
Examiners).




                                 p. 2821
Ms. Louise Sanders - Page 2   (X4-625)




                              SUMKARY

             The   Board of  Nurse Examiners         may   not
          use appropriated funds to purchase         liability
          insurance.




                                         JIM     MATTOX
                                         Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

RICK GILPIN
Chainuan, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




                              p. 2822